Citation Nr: 0301668	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-24 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service in the U.S. Coast Guard from 
September 1942 to October 1945, and in the U.S. Navy from 
August 1950 to January 1952. 

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The case was in the process of development by and at the 
Board when correspondence was received from the DAV on behalf 
of the veteran requesting a local hearing.  The RO's 
transmittal slip associated with that correspondence was 
dated in April 2002 but was not received by the Board until 
December 2002.  The Board has now granted the Motion for Just 
Cause to return the case for a hearing at the RO.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The case is returned to the RO for the following action:

The RO should schedule the veteran for a 
hearing before a Hearing Officer at the 
RO in accordance with his request.

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
veteran need take no further action until he is so informed.  
He has the right to submit additional evidence and argument 
on the matters that the Board has remanded to the RO.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to accord due process.   No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


